Exhibit 10.5

 

DESTINATION XL group, inc.

2016 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK AGREEMENT

FOR

[NAME]

 

1.Award of Restricted Stock.  The Committee hereby grants, as of [DATE] (the
“Date of Grant”), to [NAME] (the “Recipient”), [NUMBER] restricted shares of the
Company’s Common Stock, par value $0.01 per share (collectively the “Restricted
Stock”).  The Restricted Stock shall be subject to the terms, provisions and
restrictions set forth in this Agreement and the Company’s 2016 Incentive
Compensation Plan (the “Plan”), which is incorporated herein for all
purposes.  As a condition to entering into this Agreement, and as a condition to
the issuance of any Shares (or any other securities of the Company), the
Recipient agrees to be bound by all of the terms and conditions herein and in
the Plan.  Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.

 

2.Vesting of Restricted Stock.

 

(a)

General Vesting.  The shares of Restricted Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Continuous Service of the Recipient continues through and on
the applicable Vesting Date:

Vesting Date

Percent of Shares Vested

Cumulative Percentage Vested During Applicable Vesting Period

 

 

 

 

 

 

 

 

 

 

Except as otherwise provided in Sections 2(b) and 2(c) hereof, there shall be no
proportionate or partial vesting of shares of Restricted Stock in or during the
months, days or periods prior to each Vesting Date, and all vesting of shares of
Restricted Stock shall occur only on the applicable Vesting Date.

 

(b)

Acceleration of Vesting Upon Termination.  The shares of Restricted Stock
subject to this Agreement shall become immediately vested in the event that a
Change in Control of the Company occurs and within 6 months before or 18 months
after the Change in Control the Recipient’s Continuous Service is terminated by
the Company or any Related Entity without Justifiable Cause or by the Recipient
for Good Reason, or by death or Disability, in accordance with the provisions of
Section 10(a) of the Plan.

 

(c)

Acceleration of Vesting at Company Discretion. Nothing in this Agreement shall
preclude the Committee from taking action, in its sole discretion, to accelerate
the vesting

 

MIA 185573270v2

--------------------------------------------------------------------------------

 

 

of any Award in connection with or following a Participant’s death, Disability,
termination of Continuous Service or the consummation of a Change in Control.

 

(d)

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated:

(i)“Non-Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that has not become vested pursuant to this Section 2.

(ii)“Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.

3.Delivery of Restricted Stock.  

 

(a)Issuance of Stock Certificates and Legends.  One or more stock certificates
evidencing the Restricted Stock shall be issued in the name of the Recipient but
shall be held and retained by the Records Administrator of the Company until the
date (the “Applicable Date”) on which the shares (or a portion thereof) subject
to this Restricted Stock award become Vested Shares pursuant to Section 2
hereof, subject to the provisions of Section 4 hereof.  All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.

 

(b)Stock Powers. The Recipient shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares.  If the Recipient
shall fail to provide the Company with any such stock power or other instrument
of transfer or assignment, the Recipient hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

 

(c)Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as

2

MIA 185573270v2

--------------------------------------------------------------------------------

 

administratively practicable after the date of receipt by the Company of the
Recipient's written request.  The new certificate or certificates shall continue
to bear those legends and endorsements that the Company shall deem necessary or
appropriate (including those relating to restrictions on transferability and/or
obligations and restrictions under the Securities Laws).  

 

(d)Issuance Without Certificates.  If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Committee,
issue Shares pursuant to this Agreement without certificates, in which case any
references in this Agreement to certificates shall instead refer to whatever
evidence may be issued to reflect the Recipient’s ownership of the Shares
subject to the terms and conditions of this Agreement.

4.Forfeiture of Non-Vested Shares.  If the Recipient’s Continuous Service is
terminated for any reason, any Shares of Restricted Stock that are not Vested
Shares, and that do not become Vested Shares pursuant to Section 2 hereof as a
result of such termination, shall be forfeited immediately upon such termination
of Continuous Service and revert back to the Company without any payment to the
Recipient.  The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Recipient’s forfeiture of Non-Vested Shares pursuant to this
Section 4.

 

5.Rights with Respect to Restricted Stock.

(a)General.  Except as otherwise provided in this Agreement, the Recipient shall
have, with respect to all of the shares of Restricted Stock, whether Vested
Shares or Non-Vested Shares, all of the rights of a holder of shares of common
stock of the Company, including without limitation (i) the right to vote such
Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split‑up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be
forfeited).  Any Non-Vested Shares will not be entitled to receive subscription
rights in connection with rights offerings.  Any Shares issued to the Recipient
as a dividend with respect to shares of Restricted Stock shall have the same
status and bear the same legend as the shares of Restricted Stock and shall be
held by the Company, if the shares of Restricted Stock that such dividend is
attributed to is being so held, unless otherwise determined by the
Committee.  In addition, notwithstanding any provision to the contrary herein,
any cash dividends declared with respect to shares of Restricted Stock subject
to this Agreement shall be held in escrow by the Committee until such time as
the shares of Restricted Stock that such cash dividends are attributed to shall
become Vested Shares, and in the event that such shares of Restricted Stock are
subsequently forfeited, the cash dividends attributable to such portion shall be
forfeited as well.

 

(b)Adjustments to Shares.  If at any time while this Agreement is in effect (or
Shares granted hereunder shall be or remain unvested while Recipient’s
Continuous Service continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock

3

MIA 185573270v2

--------------------------------------------------------------------------------

 

dividend or through any recapitalization resulting in a stock split-up,
combination or exchange of such Shares, then and in that event, the Board or the
Committee shall make any adjustments it deems fair and appropriate, in view of
such change, in the number of shares of Restricted Stock then subject to this
Agreement.  If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

 

(c)No Restrictions on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company's capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

 

6.Transferability.  The shares of Restricted Stock are not transferable unless
and until they become Vested Shares in accordance with this Agreement, otherwise
than by will or under the applicable laws of descent and distribution, except
that the Restricted Stock may be transferred to one or more Beneficiaries or
other transferees during the lifetime of the Recipient, but only if and to the
extent such transfers are permitted by the Committee (subject to any terms and
conditions which the Committee may impose thereon), are by gift or pursuant to a
domestic relations order, are to a “Permitted Assignee” that is a permissible
transferee under the Securities and Exchange Commission for registration of
shares of stock on a Form S-8 Registration Statement under the Securities Act of
1933, as amended (or any successor or, at the sole discretion of the Committee,
other registration statement pursuant to which Awards, Shares, rights or
interests under the Plan are then registered under such Act), if applicable. A
Beneficiary, transferee, executor, administrator, heir, successor and assign of
the Recipient or any other person claiming any rights with respect to the
Restricted Stock shall be subject to all terms and conditions of the Plan and
this Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee. Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares have become Vested Shares shall be void ab
initio.  For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

4

MIA 185573270v2

--------------------------------------------------------------------------------

 

7.Tax Matters; Section 83(b) Election.

(a)Section 83(b) Election.  If the Recipient properly elects, within thirty (30)
days of the Date of Grant, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the Date of Grant) of
the Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), the Recipient shall make arrangements
satisfactory to the Company to pay to the Company any federal, state or local
income taxes required to be withheld with respect to the Restricted Stock.  If
the Recipient shall fail to make such tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including without limitation, the withholding of any Shares that
otherwise would be issued to the Recipient under this Agreement) otherwise due
to the Recipient any federal, state or local taxes of any kind required by law
to be withheld with respect to the Restricted Stock.

 

(b)No Section 83(b) Election.  If the Recipient does not properly make the
election described in paragraph 7(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Recipient under this Agreement) otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.

 

(c)Satisfaction of Withholding Requirements.  The Recipient may satisfy the
withholding requirements with respect to the Restricted Stock pursuant to any
one or combination of the following methods:  (a) cash; (b) check; (c) the
withholding of Shares that otherwise would be delivered to the Recipient
pursuant to this Award, (d) to the extent permitted by the Committee, with
Shares owned by the Recipient, or (e) such other consideration or in such other
manner as may be determined by the Committee in its absolute discretion.

(d)Recipient’s Responsibilities for Tax Consequences.  Tax consequences on the
Recipient (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient.  The Recipient shall consult with his or her
own personal accountant(s) and/or tax advisor(s) regarding these matters, the
making of a Section 83(b) election, and the Recipient’s filing, withholding and
payment (or tax liability) obligations.

 

8.Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a writing signed by the parties hereto.  No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement.  Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s

5

MIA 185573270v2

--------------------------------------------------------------------------------

 

rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part.  The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

 

9.Complete Agreement.  This Agreement (together with the Plan and those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

 

10.Miscellaneous.

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of Restricted Stock hereunder shall not confer, or be construed to confer, upon
the Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

 

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

 

(d)No Trust or Fund Created.  Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Recipient or any other person.  To the extent that the Recipient
or any other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

 

(f)Interpretation/Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
any future

6

MIA 185573270v2

--------------------------------------------------------------------------------

 

amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan adopted by the Committee as may be in effect from time to
time. If and to the extent that this Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly. The Recipient accepts
this Agreement subject to all of the terms and provisions of the Plan and this
Agreement.  The undersigned Recipient hereby accepts as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan and this Agreement, unless shown to have been made in an
arbitrary and capricious manner.

 

(g)Headings.  Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

 

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Recipient, to the Recipient’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

 

(i)Section 409A.

(a)It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A.  The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A.  

 

(b)In the event that either the Company or the Recipient believes, at any time,
that any benefit or right under this Agreement is subject to Section 409A, and
does not comply with the requirements of Section 409A, it shall promptly advise
the other and the Company and the Recipient shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights, if such an amendment
may be made in a commercially reasonable manner, such that they comply with
Section 409A with the most limited possible economic affect on the Recipient and
on the Company.

(c)Notwithstanding the foregoing, the Company does not make any representation
to the Recipient that the shares of Restricted Stock awarded pursuant to this
Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company

7

MIA 185573270v2

--------------------------------------------------------------------------------

 

shall have no liability or other obligation to indemnify or hold harmless the
Recipient or any Beneficiary for any tax, additional tax, interest or penalties
that the Recipient or any Beneficiary may incur in the event that any provision
of this Agreement, or any amendment or modification thereof or any other action
taken with respect thereto is deemed to violate any of the requirements of
Section 409A.

 

(j)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.  

 

(k)Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

Destination XL Group, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Recipient acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Restricted Stock
Agreement in their entirety, is familiar with and understands their terms and
provisions, and hereby accepts this Restricted Stock subject to all of the terms
and provisions of the Plan and the Restricted Stock Agreement.  The Recipient
further represents that he or she has had an opportunity to obtain the advice of
counsel prior to executing this Restricted Stock Agreement.

RECIPIENT:

By:

 

 

 

[NAME]

 

 

8

MIA 185573270v2